DETAIL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 8 is rejected under 35 U.S.C. 101 because of it improper statutory category.

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “an information processing program” which does not fall into a statutory category.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

The claims call for the limitations “a transmitting section” (see claim 6 line 8), “a display section” (see claim 6 line 10), “a location specifying section” (see claim 1 line 8 and claim 7 line 10) and “a notifying section” (see claim 1 line 13 and claim 7 line 15).
The specification fails to provide clear support for said “a transmitting section”, “a display section”, “a location specifying section” and “a notifying section”.
In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should: 
(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 
 
See 112 section below, and MPEP, 37 CFR 1.75(d)(1). 
 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “an input accepting section”, “a battery information obtaining section”, “a position information obtaining section”, “a transmitting section”, “a display section”, “a location specifying section” and “a notifying section”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
Claim 1 recites “a location specifying section” and “a notifying section”.
Claim 7 recites “a location specifying section” and “a notifying section”.
Claim 6 recites “a transmitting section”, and “a display section”.
For the purpose of art rejection below the phrase “a location specifying section” has been interpreted as a unit a processor or subsystem or integrated system capable of specifying, determining or indicating the changing point or merging point between two vehicles, the phrase  “a notifying section” has been interpreted as a unit, a processor or subsystem or integrated system capable of notifying or presenting a location or parking space of a vehicle, the phrase “a transmitting section” has been interpreted as a unit a processor or subsystem or integrated system capable of transmitting a data or information “a display section” has been interpreted as a unit a processor or subsystem or integrated system capable of displaying information.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1- 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fail to provide an adequate written description of the limitations listed below:
a location specifying section in claim 1 line 8 and claim 7 line 10.
a notifying section in claim 1 line 13 and claim 7 line 15.
a transmitting section in claim 6 line 8.
a display section in claim 6 line 10.
Claims not specifically mentioned are included based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1- 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 



Claim limitations “a notifying section”, “a transmitting section” and “a display section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an interpretation of the limitations listed below:

a location specifying section in claim 1 line 8 and claim 7 line 10.
a notifying section in claim 1 line 13 and claim 7 line 15.
a transmitting section in claim 6 line 8.
a display section in claim 6 line 10.

Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, (see below).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Dependent claims 2- 6 and 9 are likewise rejected based on dependency.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 5:



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US2017/0098176-A1) in view of Masaki et al. (JP2014032460A).

Regarding claim 1:
Hirose et al. disclose a management device, comprising: 
a management information database configured to store (i) positional information on each of a plurality of vehicle locations at each of which a shared vehicle having a battery is on standby (the control device 10 of the shared vehicle management device 100 stores the identification information of the station/parking lot (location) to which each shared vehicle with a battery Vn is allocated, [003, [0041]), (ii) standby state information on the shared vehicle on standby at each of the plurality of vehicle locations (state information of the shared vehicles Vn, including the station and are at which the shared vehicle Vn is located, [0032]), (iii) vehicle status information on a remaining battery power of a first shared vehicle that a user is using and on a current position of the first shared vehicle (vehicle state information of a remaining amount of energy of the shared vehicle Vn and current position of the vehicle Vn, [0024], [0032]), and (iv) destination information on a desired destination at which the user wants to return the first shared vehicle (return information to which the user desires to return the shared vehicle Vn, [0045], [0110]); and 
a notifying section configured to notify a terminal device, operated by the user, of the first vehicle location (user terminal device 400X present the parking space ID that specifies a parking space (location) to the user, [0044], [0045]).


In the same field of endeavor, Masaki et al. teach a location specifying section configured to, in a case where the location specifying section has determined with reference to the management information database that the remaining battery power of the first shared vehicle is not enough to continue traveling to the desired destination, specify a first vehicle location to be used by the user to change the first shared vehicle to a second shared vehicle (in a case the vehicle allocation management unit 12 determine that the remaining battery of the electric vehicle A cannot reach the destination of the customer, the vehicle allocation management unit 12 indicates the change point of the electric vehicle A with electric vehicle B, [0043]-[0049]);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify Hirose et al. in view of Masaki et al. having a location specifying section configured to, in a case where the location specifying section has determined with reference to the management information database that the remaining battery power of the first shared vehicle is not enough to continue traveling to the desired destination, specify a first vehicle location to be used by the user to change the first shared vehicle to a second shared vehicle.
One of ordinary skills should have recognized that doing so, for the benefit of having a vehicle with a battery capable to reach the customer destination.

Regarding claim 2:
Hirose et al. as modified remain as applied above.
Hirose et al.  further teach the management device, wherein the management information database is configured to store information on a plurality of standby location zones each of which is a geographical zone set so as to include at least one of the plurality of vehicle locations (the shared vehicle management system 1000 provides a station PR to which the shared vehicles Vn are allocated (are located) [0020]), and 
the location specifying section is configured to, with reference to the management information database, specify the first vehicle location among at least one of the plurality of vehicle locations which at least one is included in a standby location zone among the plurality of standby location zones which standby location zone matches information on a current position of the user (The control device 10 stores in the database 30 the contents of the acquired the rental request including information on a parking space ID that specifies a parking space, in which the shared vehicle Vn to be rented is present (location), among a plurality of parking spaces provided in the station for rental PRL, [0024], [0044]-[0045]).

Regarding claim 3:
Hirose et al. as modified remain as applied above.
Hirose et al. as modified further teach the management device wherein the location specifying section is configured to, in a case where the location specifying section has received, from the terminal device, a destination change request for changing the desired destination to a new destination, specify, with reference to the management information database and among at least 
Hirose et al. as modified don’t teach a second vehicle location to be used by the user to return the first shared vehicle.

Masaki et al. teach a second vehicle location to be used by the user to return the first shared vehicle (the vehicle allocation management unit 12 transmits the confluence point of the vehicle B (second vehicle location) to the vehicle A for the customer to transitions (return), [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the modified Hirose et al., in view of Masaki et al. having a second vehicle location to be used by the user to return the first shared vehicle. 
One of ordinary skills should have recognized that doing so, for the benefit of user to not waist time on the trip. 


Regarding claim 4:
Hirose et al. as modified remain as applied above.
Hirose et al. as modified further teach the management device, wherein the standby state information includes information on an occupancy indicative of a ratio of (i) the number of shared vehicles currently accommodated by each of the plurality of vehicle locations to (ii) the number of shared vehicles that said each of the plurality of vehicle locations is capable of 
the location specifying section is configured to specify the first or second vehicle location with Further reference to the information on the occupancy (Receive the current position of shared vehicle to determine the time to get the facility in reference to the availability, [0070]-[0072]). 
Hirose et al. don’t explicitly teach ratio of (i) the number of shared vehicles currently accommodated by each of the plurality of vehicle locations.

Note that Hirose et al. show that it is possible to estimate when the operation rate of the shared vehicle Vn at each station PR is high and when the operation rate is low, [0042]. Hirose et al. further show that the control device 10 selects the energy supply facility CST or the maintenance facility MST, which is available for the shared vehicle Vn, as the recommended destination, [0069]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to recognize that the reference inherently show that the system detects the ratio of the number of shared vehicles currently available (accommodated) by each of the plurality of vehicle locations because it has detected if the facility is available or not.

Regarding claim 5:
The management device, wherein the terminal device stores information on a current position of the terminal device (acquires the current position of the vehicle which include the terminal [0071]), and the destination change request is a request for changing the desired destination to the current position of the terminal device (changing to destination facility based on the current vehicle position (terminal device), [0071]).

Regarding claim 6:
Hirose et al. as modified remain as applied in claim 1.
Hirose et al. as modified further teach a shared vehicle, comprising: 
a vehicle-mounted terminal connected communicably to a management device (terminal device 400X communicates with the management device 100, [0044]); 
an input accepting section configured to receive an input from a user (input device 410 that receives input information from the user, [0025], [0086]); 
a battery information obtaining section configured to obtain information on a remaining battery power of the shared vehicle (controller sevice 10 reads the remaining charge of the battery of the shared vehicle Vn, [0097]); 
a position information obtaining section configured to obtain information on a current position of the shared vehicle (a GPS (Global Positioning System) receiver 210 to detect (obtains) the current position of each shared vehicle Vn, [0024]); 
Hirose et al. as modified don’t teach a transmitting section configured to transmit, to the management device, the information on the remaining battery power and the information on the current position; and a display section configured to display information on the first vehicle location of which the shared vehicle has been notified by the notifying section.

Masaki et al. teach a transmitting section configured to transmit, to the management device, the information on the remaining battery power and the information on the current position (the vehicle information data center 2 transmits the current position information, the remaining battery level to the vehicle allocation management device 1, [0012]); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the modified Hirose et al., in view of Masaki et al. having a transmitting section configured to transmit, to the management device, the information on the remaining battery power and the information on the current position; and a display section configured to display information on the first vehicle location of which the shared vehicle has been notified by the notifying section. 
One of ordinary skills should have recognized that doing so, for the benefit of monitoring the vehicle along the way.




Regarding claim 7:
Hirose et al. disclose a vehicle sharing system, comprising: a management comprising: 
a management information database configured to store (i) positional information on each of a plurality of vehicle locations at each of which a shared vehicle having a battery is on standby (the control device 10 of the shared vehicle management device 100 stores the identification information of the station/parking lot (location) to which each shared vehicle with a battery Vn is allocated, [0030], [0041]), (ii) standby state information on the shared vehicle on standby at each of the plurality of vehicle locations (state information of the shared vehicles Vn, including the station and are at which the shared vehicle Vn is located, [0032]), (iii) vehicle status information on a remaining battery power of a first shared vehicle that a user is using and on a current position of the first shared vehicle (vehicle state information of a remaining amount of energy of the shared vehicle Vn and current position of the vehicle Vn, [0032]), and (iv) destination information on a desired destination at which the user wants to return the first shared vehicle (return information to which the user desires to return the shared vehicle Vn, [0045], [0110]); and 
a notifying section configured to notify a terminal devices, operated by the user, of the first vehicle location (user terminal device 400X present the parking space ID that specifies a parking space (location) to the user, [0044]-[0045]); 
and a vehicle-mounted terminal for a shared vehicle according to claim 6, the management device and the vehicle-mounted terminal being connected communicably to each other (terminal device 400X communicates with (connected with) the management device 100, [0044]).
Hirose et al. don’t teach a location specifying section configured to, in a case where the location specifying section has determined with reference to the management information database that the remaining battery power of the first shared vehicle is not enough to continue traveling to the desired destination, specify a first vehicle location to be used by the user to change the first shared vehicle to a second shared vehicle;

Masaki et al. teach a location specifying section configured to, in a case where the location specifying section has determined with reference to the management information database that the remaining battery power of the first shared vehicle is not enough to continue traveling to the desired destination, specify a first vehicle location to be used by the user to change the first shared vehicle to a second shared vehicle (in a case the vehicle allocation management unit 12 determine that the remaining battery of the electric vehicle A cannot reach the destination of the customer, change the electric vehicle A with electric vehicle B, [0043]-[0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the modified Hirose et al. in view of Masaki et al. have a location specifying section configured to, in a case where the location specifying section has determined with reference to the management information database that the remaining battery power of the first shared vehicle is not enough to continue traveling to the desired destination, specify a first vehicle location to be used by the user to change the first shared vehicle to a second shared vehicle
One of ordinary skills should have recognized that doing so, for the benefit of having a vehicle with a battery capable to reach the customer destination.

Regarding claim 8: 
Hirose et al. as modified remain as applied above.
Hirose et al. as modified further teach an information processing program for causing a computer to function as a management device according to claim, the program causing the computer to function as each of the foregoing section (a CPU (Central Processing Unit) 11 as an operation circuit that executes the programs (steps) stored in the ROM 12 to function as the shared vehicle management device 100, [0035]).

Regarding claim 9:
Hirose et al. as modified remain as applied above.
Hirose et al. as modified further teach a computer-readable non-transitory storage medium storing therein an information processing program for causing a computer to function as a vehicle-mounted terminal for a shared vehicle according to claim 6 the program causing the computer to function as each of the foregoing sections (A non-transitory computer-readable storage medium storing instructions executable by a computer to perform a method of managing shared vehicles and causing the computer to perform the sharing method, [claim 15]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BRIGHT DJIEKPOR/Examiner, Art Unit 4166                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663